 
PREFERRED STOCK PURCHASE AGREEMENT
 
This Preferred Stock Purchase Agreement (this “Agreement”) is made as of May 4,
2018, by and among FUSION CONNECT, INC., f/k/a Fusion Telecommunications
International, Inc., a Delaware corporation with its principal office at 420
Lexington Avenue, Suite 1718, New York, New York 10170 (the “Company”),
and Holcombe T. Green, Jr.(the “Purchaser”).
 
Recitals
 
A.           The Company has authorized the sale and issuance of 15,000 shares
(the “Shares” or “Securities”) of Series D Cumulative Preferred Stock of the
Company, $0.01 par value per share (the “Preferred Stock”), to the Purchaser in
a private placement (the “Offering”).
 
B.           The Company has created or will create the Preferred Stock by
filing a Certificate of Designations and Preferences relating to the Preferred
Stock (the “Certificate of Designations”) with the Secretary of State of the
State of Delaware (the “Secretary of State”) in substantially the form annexed
hereto as Exhibit A, contemporaneously with this execution and delivery of this
Agreement.
 
C.           Pursuant to Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and Rule 506(b) promulgated thereunder, the
Company desires to sell to the Purchaser, and the Purchaser desires to purchase
from the Company, the Shares on the terms and subject to the conditions set
forth in this Agreement.
 
Terms and Conditions
 
Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties, intending to be legally
bound, do hereby agree as follows:
 
1. Purchase of the Securities.
 
1.1 Agreement to Sell and Purchase. At the Closing (as hereinafter defined), the
Company will issue and sell to the Purchaser, and the Purchaser will purchase
from the Company, the Shares for an aggregate purchase price of $14,700,000 (the
“Purchase Price”) or $980.00 for each Share.
 
1.2 Closing; Closing Date. The completion of the sale and purchase of the Shares
(the “Closing”) shall be held simultaneously with the execution of this
Agreement, or at such other time as the Company and the Purchaser may agree (the
“Closing Date”).
 
1.3 Delivery of the Shares. At the Closing, subject to the terms and conditions
hereof, the Company will deliver to the Purchaser a stock certificate or
certificates, in such denominations and registered in such name(s) as the
Purchaser may designate by notice to the Company, representing the Securities,
or at the Purchaser’s request, a statement or other written evidence that the
Securities issuable to the Purchaser have been issued and are held in book entry
form, in either case dated as of the Closing Date (each such certificate and
each such book entry position are hereinafter referred to as a “Certificate”),
against payment of the Purchase Price in cash in the form of a wire transfer,
unless other means of payment shall have been agreed upon by the Purchaser and
the Company.
 
 
 
-1-

 
 
 
2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser, after giving effect (unless otherwise specified
below) to the consummation of the merger between Fusion BCHI Acquisition LLC, a
Delaware limited liability company and a wholly-owned subsidiary of the Company,
with Birch Communications Holdings, Inc. (“Birch”) and the transactions related
thereto being consummated substantially simultaneously with this Offering (the
“Merger”), and, as applicable, based in part on information relating to Birch
and its direct and indirect subsidiaries as provided by Birch to the Company in
connection with the Merger Agreement (as defined below) and subsequent thereto,
and without making any representations or warranties as to any subsidiaries
acquired as part of the Merger:
 
2.1 Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement, has been taken. The Company has the requisite
corporate power to enter into this Agreement and carry out and perform its
obligations under this Agreement. At the Closing, the Company will have the
requisite corporate power to issue and sell the Securities. This Agreement has
been duly authorized, executed and delivered by the Company and, upon due
execution and delivery by the Purchaser, this Agreement will be a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as rights to indemnity hereunder may be limited by
federal or state securities laws and except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by equitable principles.
 
2.2 No Conflict with Other Instruments. The execution, delivery and performance
of this Agreement, the issuance and sale of the Securities to be sold by the
Company hereunder and the consummation of the actions contemplated by this
Agreement will not (A) result in any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice: (i) any provision of the Company’s charter documents as in effect on the
date hereof or at the Closing (in each case, as amended to include the
Certificate of Designations); (ii) any provision of any judgment, arbitration
ruling, decree or order to which the Company or its subsidiaries are a party or
by which they are bound; (iii) any bond, debenture, note or other evidence of
indebtedness, or any lease, contract, mortgage, indenture, deed of trust, loan
agreement, joint venture or other agreement, instrument or commitment to which
the Company or any subsidiary is a party or by which they or their respective
properties are bound; or (iv) any statute, rule, law or governmental regulation
or order applicable to the Company or any of its subsidiaries, except, in the
case of (ii), (iii) and (iv) above, as would not reasonably be expected to have
a Material Adverse Effect (as hereinafter defined); or (B) result in the
creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the properties or assets of the Company or
any subsidiary or any acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any bond, debenture, note or any other
evidence of indebtedness or any indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any subsidiary are a party or by
which they are bound or to which any of the property or assets of the Company or
any subsidiary is subject. No consent, approval, authorization or other order
of, or registration, qualification or filing with, any regulatory body,
administrative agency, or other governmental body is required for the execution
and delivery of this Agreement by the Company and the valid issuance or sale of
the Securities by the Company pursuant to this Agreement, other than such as
have been made or obtained and that remain in full force and effect, and except
for the filing of the Certificate of Designations or a Form D or any filings
required to be made under state securities laws.
 
 
 
-2-

 
 
 
2.3 Certificate of Incorporation; Bylaws. The Company has made available to the
Purchaser true, correct and complete copies of the Certificate of Incorporation
and Bylaws of the Company, as in effect on the date hereof.
 
2.4 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted. The Company and each of its subsidiaries has
full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would not reasonably be expected to have a material adverse effect on
its or its subsidiaries’ business, financial condition, properties, operations,
prospects or assets or its ability to perform its obligations under this
Agreement (a “Material Adverse Effect”). 
 
2.5 SEC Filings; Financial Statements. As used herein, the “Company SEC
Documents” means all reports, schedules, forms, statements and other documents
filed or furnished, as applicable, by the Company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including pursuant to Section
13(a) or 15(d) thereof, including the exhibits thereto and documents
incorporated by reference therein. The Company has filed all SEC Documents as
required on a timely basis and as of their respective filing dates during the 12
months preceding the date hereof; the Company SEC Documents since December 31,
2015 complied in all material respects with the requirements of the Exchange Act
and the rules and regulations of the Securities and Exchange Commission (the
“SEC”) promulgated thereunder; and none of these Company SEC Documents, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances under which they were made not misleading.
The consolidated financial statements contained in the Company SEC Documents
since December 31, 2017: (i) complied in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC
applicable thereto; (ii) were prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered, except in the case of unaudited statements as permitted by Form 10-Q of
the SEC, and except that unaudited financial statements may not contain
footnotes and are subject to year-end audit adjustments; and (iii) fairly
present the consolidated financial position of the Company and its subsidiaries
as of the respective dates thereof and the consolidated results of operations
cash flows and the changes in shareholders’ equity of the Company and its
subsidiaries for the periods covered thereby.
 
 
 
-3-

 
 
 
2.6 Capitalization. The authorized capital stock of the Company, consists of (i)
150,000,000 shares of common stock, par value $0.01 per share, of the Company
(the “Common Stock”), of which (A) 76,583,701 shares were issued and outstanding
as of the date of this Agreement, and (B) 8,526,403 shares were reserved for
issuance upon the exercise or conversion, as the case may be, of outstanding
options, warrants or other convertible securities as of the date of this
Agreement, in each case, taking into account the reverse split of the Common
Stock that was effected on the date hereof and acknowledging rounding
adjustments for fractional split amounts; and (ii) 10,000,000 shares of
preferred stock, of which 15,000 will be issued and outstanding as of the date
of this Agreement (taking into effect this Offering). All issued and outstanding
shares of capital stock have been duly authorized and validly issued, are fully
paid and non-assessable, have been issued and sold in compliance with the
registration requirements of the federal and state securities laws or the
applicable statutes of limitation have expired, and were not issued in violation
of any preemptive rights or similar rights to subscribe for or purchase
securities. Except as set forth herein, in the Certificate of Designations or in
the Company SEC Documents or contemplated by the Agreement and Plan of Merger
(the “Merger Agreement”) relating to the Merger that is being consummated
contemporaneously with this Offering, there are no (i) outstanding rights
(including, without limitation, preemptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company or any subsidiary is a party and relating to the issuance or
sale of any capital stock or convertible or exchangeable security of the Company
or any subsidiary, other than 1,996,754 options granted to directors and
employees of the Company and its subsidiaries pursuant to its 1998 Stock Option
Plan, 2009 Stock Option Plan or the 2016 Equity Incentive Plan and 1,193,070
warrants that are issued and outstanding; or (ii) obligations of the Company to
purchase redeem or otherwise acquire any of its outstanding capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof. Except as disclosed in the Company SEC Documents and as
contemplated by (i) the Merger Agreement, (ii) the Company’s announced agreement
to acquire, through a merger, a specified target company (the “Acquisition
Agreement”), and (iii) the Company’s common stock purchase agreement pursuant to
which the Company will sell $5,000,000 of Common Stock contemporaneously with
the closing of the Merger (the “Common Stock Purchase Agreement”), there are no
anti-dilution or price adjustment provisions, co-sale rights, registration
rights, rights of first refusal or other similar rights contained in the terms
governing any outstanding security of the Company that will be triggered by the
issuance of the Securities and no person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company (other than the rights which have been granted in connection with this
Agreement, the Merger Agreement, the Acquisition Agreement and the Common Stock
Purchase Agreement). 
 
 
 
-4-

 
 
 
2.7 Subsidiaries. Except as contemplated by the Merger Agreement and except as
set forth in the Company SEC Documents, the Company does not presently own or
control, directly or indirectly, and has no stock or other interest as owner or
principal in, any other corporation or partnership, joint venture, association
or other business venture or entity (each a “subsidiary”). Each subsidiary is
duly incorporated or organized, validly existing and, if applicable to the
jurisdiction, in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite power and authority to carry
on its business as now conducted. Each subsidiary is duly qualified to transact
business and is in good standing in each jurisdiction, except where the failure
to be so qualified or in good standing would not have a Material Adverse Effect.
All of the outstanding capital stock or other securities of each subsidiary of
the Company is owned, either directly or indirectly by the Company). Except for
the liens granted under the terms of the First Lien Credit Facility (as defined
below) and the Second Lien Credit Facility (as defined below), the capital stock
or other securities of each US subsidiary of the Company is free and clear of
any liens, claims or encumbrances.
 
2.8 Valid Issuance of Securities. The Securities are duly authorized and, when
issued, sold and delivered and paid for in accordance with the terms hereof will
be duly and validly authorized and issued, fully paid and non-assessable, free
from all taxes, liens, claims, encumbrances and charges with respect to the
issue thereof; provided, however, that the Securities will be subject to
restrictions on transfer under state and/or federal securities laws or as
otherwise set forth herein or in the Certificate of Designations. The issuance,
sale and delivery of the Securities in accordance with the terms hereof will not
be subject to preemptive rights of shareholders of the Company.
 
2.9 Offering. Assuming the accuracy of the representations of the Purchaser in
Section 3.3 of this Agreement on the date hereof, the offer, issue and sale of
the Securities are and will be exempt from the registration and prospectus
delivery requirements of the Securities Act and have been or will be registered
or qualified (or are or will be exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws. Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security or solicited any offers to buy any security under
circumstances that would require registration under the Securities Act of the
issuance of the Securities to the Purchaser. Other than the Company SEC
Documents, the Company has not distributed any offering materials in connection
with the offering and sale of the Securities. The Company has not taken any
action to sell, offer for sale or solicit offers to buy any securities of the
Company which would bring the offer, issuance or sale of the Securities within
the provisions of Section 5 of the Securities Act, unless such offer, issuance
or sale was or shall be within the exemptions of Section 4 of the Securities
Act.
 
 
 
-5-

 
 
 
2.10 Litigation. Except as set forth in the Company SEC Documents or as set
forth in Schedule 2.10, there is no litigation matter currently threatened
against the Company or any of its subsidiaries that (a) if adversely determined
would reasonably be expected to have a Material Adverse Effect or (b) would be
required to be disclosed in the Company’s Annual Report on Form 10-K under the
requirements of Item 103 of Regulation S-K. The foregoing includes, without
limitation, any action, suit, proceeding or investigation, pending or
threatened, that questions the validity of this Agreement or the right of the
Company to enter into this Agreement and perform its obligations hereunder.
Except as set forth in Schedule 2.10, neither the Company nor any subsidiary is
subject to any injunction, judgment, decree or order of any court, regulatory
body, arbitral panel, administrative agency, national securities exchange or
other government body. To the Company’s knowledge, there is no proceeding or
investigation by the Principal Market (as defined below) pending that could lead
to a suspension of listing or trading of the Common Stock.
 
2.11 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of the
Company or any of its subsidiaries is required in connection with the
consummation of the transactions contemplated by this Agreement, except for the
filing of the Certificate of Designations and notices required or permitted to
be filed with the Principal Market or certain state and federal securities
commissions, which notices will be filed on a timely basis. 
 
2.12 No Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based on arrangements made by the
Company, it being expressly acknowledged that any fees payable in connection
with the consummation of the Merger substantially simultaneously with this
Offering are not fees to any broker, finder, underwriter or placement agent for
services in connection with this Offering.
 
2.13 Compliance. Neither the Company nor any of its subsidiaries is in violation
of its Certificate of Incorporation or Bylaws (or similar organizational
documents). The Company and its subsidiaries, and their representatives, have
been conducting their business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which they conduct business, including,
without limitation, all applicable local, state and federal environmental laws
and regulations, except where failure to be so in compliance would not have a
Material Adverse Effect. Each of the Company and its subsidiaries has all
necessary franchises, licenses, permits, certificates and other authorizations
from any foreign, federal, state or local government or governmental agency,
department or body that are currently necessary for the operation of the
business of the Company and its subsidiaries as currently conducted, except
where the failure to currently possess such franchises, licenses, certificates
and other authorizations would not reasonably be expected to have a Material
Adverse Effect.
 
2.14 No Material Changes. Except as disclosed in the Company SEC Documents and
except for the completion of the Merger and the entry by the Company into a $595
million first lien credit facilities (the “First Lien Credit Facility”) and the
$85 million second lien credit facility (the “Second Lien Credit Facility”) and
the various transactions contemplated by each of these credit facilities, since
December 31, 2017, there has been no material adverse change in the assets,
liabilities, business, properties, operations, financial condition or results of
operations of the Company and its subsidiaries, taken as a whole.
 
 
 
-6-

 
 
 
2.15 Intellectual Property. 
 
(a) The Company and each of its subsidiaries has ownership or license or legal
right to use, or can acquire on reasonable terms, all patent, copyright, trade
secret, know-how trademark, trade name customer lists, designs, manufacturing or
other processes, computer software, systems, data compilation, research results
or other proprietary rights used in the business of the Company or such
subsidiary (collectively “Intellectual Property”), except as such failure to
own, license, use or acquire would not result in a Material Adverse Effect.
 
(b) The Company and each of its subsidiaries has taken all reasonable steps
required in accordance with sound business practice and business judgment to
establish and preserve its ownership of all material Intellectual Property with
respect to their products and technology.
 
(c) To the knowledge of the Company, the present business, activities and
products of the Company and its subsidiaries do not infringe any intellectual
property of any other person, except or where such infringement would not have a
Material Adverse Effect. Except as set forth in Schedule 2.15(c), no proceeding
charging the Company or any of its subsidiaries with infringement of any
adversely held Intellectual Property is currently pending. To the knowledge of
the Company, no other person is infringing any rights of the Company or its
subsidiaries to the Intellectual Property. 
 
(d) Except as set forth in Schedule 2.15(c), no proceedings are pending or, to
the knowledge of the Company, threatened, which challenge the rights of the
Company or any of its subsidiaries to the use of the Intellectual Property. To
the knowledge of the Company, the Company and each of its subsidiaries has the
right to use, free and clear of material claims or rights of other persons, all
of its customer lists, designs, computer software, systems, data compilations,
and other information that are required for its products or its business as
presently conducted. To the knowledge of the Company, neither the Company nor
any of its subsidiaries is making unauthorized use of any confidential
information or trade secrets of any person. The activities of any of the
employees on behalf of the Company or of any of its subsidiaries do not violate
any agreements or arrangements between such employees and third parties related
to confidential information or trade secrets of third parties or that restrict
any such employee’s engagement in business activity of any nature.
 
(e) All material licenses or other agreements under which (i) the Company or any
subsidiary employs rights in Intellectual Property, or (ii) the Company or any
subsidiary has granted rights to others in Intellectual Property owned or
licensed by the Company or any subsidiary are in full force and effect, and
there is no default (and there exists no condition which, with the passage of
time or otherwise, would constitute a default by the Company or such subsidiary)
by the Company or any subsidiary of the Company with respect thereto.
 
 
 
-7-

 
 
 
2.16 Accountants. EisnerAmper LLP, who expressed their opinion with respect to
the consolidated financial statements contained in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2017, have advised the Company that
they are, and to the knowledge of the Company they are, independent accountants
as required by the Securities Act and the rules and regulations promulgated
thereunder.
 
2.17 Taxes. The Company and each of its subsidiaries has filed all federal,
state, local and foreign income and franchise tax returns and has paid all taxes
shown as due thereon (except where the failure to file would not have a Material
Adverse Effect). The Company has set aside on its books adequate provisions for
payments of taxes as of its reporting period. 
 
2.18 Insurance. The Company and each of its subsidiaries maintains and will
continue to maintain insurance of the types and in the amounts that the Company
reasonably believes is adequate for its business, including, but not limited to,
insurance covering real and personal property owned or leased by the Company and
its subsidiaries against theft, damage, destruction, acts of vandalism and all
other risks customarily insured against by similarly situated companies, all of
which insurance is in full force and effect.
 
2.19 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Securities hereunder will be, or will have been, fully
paid or provided for by the Company and the Company will have complied with all
laws imposing such taxes.
 
2.20 Investment Company. The Company (including its subsidiaries) is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940 and will not be deemed an “investment company” as a result
of the transactions contemplated by this Agreement.
 
2.21 Related Party Transactions. To the knowledge of the Company, no transaction
has occurred between or among the Company or any of its affiliates (including,
without limitation, any of its subsidiaries), officers or directors or any
affiliate or affiliates of any such affiliate, officer or director that with the
passage of time will be required to be disclosed pursuant to Section 13, 14 or
15(d) of the Exchange Act other than those transactions that have already been
so disclosed in the SEC Documents and those transactions that are in connection
with, or contemplated by, the Merger, the First Lien Credit Facility and the
Second Lien Credit Facility (including the sale of Shares hereunder).
 
2.22 Books and Records. The books, records and accounts of the Company and its
subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the operations of, the
Company and its subsidiaries.
 
 
 
-8-

 
 
 
2.23 Disclosure Controls and Internal Controls.
 
(a) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the Exchange Act), which (i) are
designed to ensure that material information relating to the Company is made
known to the Company’s principal executive officer and its principal financial
officer by others within the Company particularly during the periods in which
the periodic reports required under the Exchange Act are being prepared; and
(ii) provide for the periodic evaluation of the effectiveness of such disclosure
controls and procedures as of the end of the period covered by the Company’s
most recent annual or quarterly report filed with the SEC. 
 
(b) The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the Exchange Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. The Company is not aware of (i) any
significant deficiency or material weakness in the design or operation of its
internal controls; or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s or
any of its subsidiary’s internal controls. 
 
(c) Except as described in the Company SEC Documents, there are no material
off-balance sheet arrangements (as defined in Item 303 of Regulation S-K), or
any other relationships with unconsolidated entities (in which the Company or
its control persons have an equity interest) that may have a material current or
future effect on the Company’s or any of its/subsidiary’s financial condition,
revenues or expenses, changes in financial condition, results of operations,
liquidity, capital expenditures or capital resources.
 
2.24 No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Securities.
 
 
 
-9-

 
 
 
2.25 Foreign Corrupt Practices. Neither the Company nor any of its subsidiaries
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any of its subsidiaries has, in the course of its actions for, or
on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.
 
2.26 Sarbanes-Oxley Act. The Company is in compliance in all material respects
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.
 
2.27 Employee Relations. Neither the Company nor any of its subsidiaries is a
party to any collective bargaining agreement. The Company reasonably believes
that its and its subsidiaries’ relations with its employees are good. Other than
as disclosed in the Company’s Form 14F-1 filed with the SEC, no executive
officer of the Company (as defined in Rule 501(f) of the Securities Act) has
notified the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company. To the knowledge of the
Company, no executive officer of the Company is, or is expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters. The Company and each of
its subsidiaries is in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. 
 
2.28 Disclosure of Information. The Company confirms that, to its knowledge,
with the exception of the proposed sale of Securities as contemplated herein (as
to which the Company makes no representation under this Section 2.28) and
information provided with respect to the Merger, the Acquisition Agreement, the
Common Stock Purchase Agreement, the First Lien Credit Facility and the Second
Lien Credit Facility, neither it nor any other person acting on its behalf has
provided the Purchaser or its agents or counsel with any information that
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchaser shall be relying on the foregoing
representations in effecting transactions in securities of the Company. All
disclosures provided to the Purchaser regarding the Company, its business and
the transactions noted in this Section 2.28 furnished by the Company are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
 
 
 
-10-

 
 
 
2.29 Forward-Looking Information. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) made by the Company or any of its officers or directors contained in the
SEC Documents, or made available to the public generally since December 31,
2017, has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.
 
2.30 No “Bad Actor” Disqualification. The Company has exercised reasonable care,
in accordance with SEC rules and guidance, and has conducted a factual inquiry,
the nature and scope of which reflect reasonable care under the relevant facts
and circumstances, to determine whether any Covered Person (as defined below) is
subject to any of the “bad actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (“Disqualification Events”). To
the Company’s knowledge, after conducting such sufficiently diligent factual
inquiries, no Covered Person is subject to a Disqualification Event, except for
a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the
Securities Act. The Company has complied, to the extent applicable, with any
disclosure obligations under Rule 506(e) under the Securities Act. “Covered
Persons” are those persons specified in Rule 506(d)(1) under the Securities Act,
including the Company; any predecessor or affiliate of the Company; any
director, executive officer, other officer participating in the offering,
general partner or managing member of the Company; any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power; any promoter (as defined in Rule 405 under the Securities
Act) connected with the Company in any capacity at the time of the sale of the
Securities; and any person that has been or will be paid (directly or
indirectly) remuneration for solicitation of purchasers in connection with the
sale of the Securities (a “Solicitor”), any general partner or managing member
of any Solicitor, and any director, executive officer or other officer
participating in the offering of any Solicitor or general partner or managing
member of any Solicitor.
 
3. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:
 
3.1 Legal Power. The Purchaser has the requisite power and authority to enter
into this Agreement and to carry out and perform its obligations under the terms
of this Agreement. All action on the Purchaser’s part required for the lawful
execution and delivery of this Agreement have been or will be effectively taken
prior to the Closing.
 
3.2 Due Execution. This Agreement has been duly authorized, executed and
delivered by the Purchaser, and, upon due execution and delivery by the Company,
this Agreement will be a valid and binding agreement of the Purchaser, except as
rights to indemnity hereunder may be limited by federal or state securities laws
and except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles.
 
3.3 Investment Representations. In connection with the sale and issuance of the
Securities, the Purchaser makes the following representations:
 
 
 
-11-

 
 
 
(a) Investment for Own Account. The Purchaser is acquiring the Securities for
its own account, not as nominee or agent, and not with a view to, or for resale
in connection with, any distribution or public offering thereof within the
meaning of the Securities Act; provided, however, that by making the
representations herein, the Purchaser does not agree to hold any of the
Securities for any minimum or specific term and reserves the right to dispose of
the securities at any time in accordance with or pursuant to a registration
statement or an exemption from the registration requirements of the Securities
Act.
 
(b) Transfer Restrictions; Legends. The Purchaser understands that (i) the
Securities have not been registered under the Securities Act; (ii) the
Securities are being offered and sold pursuant to an exemption from
registration, based in part upon the Company’s reliance upon the statements and
representations made by the Purchaser in this Agreement, and that the Securities
must be held by the Purchaser indefinitely, and that the Purchaser must,
therefore, bear the economic risk of such investment indefinitely, unless a
subsequent disposition thereof is registered under the Securities Act or is
exempt from such registration; (iii) each Certificate representing Securities
will be endorsed or notated with substantially the following legend until the
date the Shares are eligible for sale without restriction or limitation under
Rule 144 under the Securities Act or any successor rule (“Rule 144”):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO EITHER AN EFFECTIVE
REGISTRATION STATEMENT OR RULE 144 UNDER THE SECURITIES ACT, THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. 
 
(iv) the Company will instruct any transfer agent not to register the transfer
of the Securities (or any portion thereof) until the applicable date set forth
in clause (iii) above unless (A) the conditions specified in the foregoing
legends are satisfied, (B) if the opinion of counsel referred to above is to the
further effect that such legend is not required in order to establish compliance
with any provisions of the Securities Act or this Agreement, (C) if the
Purchaser provides the Company with reasonable assurance, such as through a
representation letter, that the Securities may be sold pursuant to Rule 144
under the Securities Act, or (D) other reasonably satisfactory assurances of
such nature are given to the Company. If so required by the Company’s transfer
agent, the Company shall cause its counsel to issue and deliver a legal opinion
to the transfer agent to effect the removal of the restrictive legend
contemplated by this Agreement.
 
 
-12-

 
 
 
The Company acknowledges and agrees that the Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, the
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer shall not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Purchaser transferee of the pledge. No notice shall be required
of such pledge. At the appropriate Purchaser’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.
 
Certificates evidencing the Shares shall not contain any restrictive legend
(including the legend set forth in this Section): (i) following a resale of the
Shares under an effective registration statement covering the Shares, or (ii)
following a sale of such Shares pursuant to Rule 144, or (iii) while such Shares
are eligible for sale under Rule 144 and, with respect to the Shares, the
Purchaser is not and has not been for three months an affiliate of the Company
(as such term is defined in Rule 144(a)(1)) and such Shares have been held for
one year or more pursuant to the requirements of Rule 144 and any other
requirements under Rule 144 have been satisfied at such time, or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the SEC). Following such time as restrictive legends are not required to be
placed on Certificates representing Shares, the Company will, no later than
three business days following the delivery by the Purchaser to the Company or
the Company’s transfer agent of a Certificate representing Shares containing a
restrictive legend and such other documentation and representations as the
Company, its legal counsel or any transfer agent may reasonably request to
confirm compliance with the preceding sentence as applicable (provided, however,
that neither the Company nor its legal counsel will require a legal opinion in
connection with any sale pursuant to Rule 144), deliver or cause to be delivered
to the Purchaser a Certificate representing such Shares that is free from all
restrictive legends. The Company may not make any notation on its records or
give instructions to any transfer agent of the Company that enlarge the
restrictions on transfer set forth in this Section.
 
The Purchaser agrees that the removal of the restrictive legend from
Certificates representing Shares as set forth in this Section 3.3(b) is
predicated upon the Company’s reliance that the Purchaser will sell any Shares
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom.
 
(c) Financial Sophistication; Due Diligence. The Purchaser has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in connection with the transactions
contemplated in this Agreement. The Purchaser has, in connection with its
decision to purchase the Securities, relied only upon the representations and
warranties contained herein and the information contained in the Company SEC
Documents. Further, the Purchaser has had such opportunity to obtain additional
information and to ask questions of, and receive answers from, the Company,
concerning the terms and conditions of the investment and the business and
affairs of the Company, as the Purchaser considers necessary in order to form an
investment decision.
 
 
 
-13-

 
 
 
(d) Accredited Investor Status. The Purchaser is an “accredited investor” as
such term is defined in Rule 501(a) of the rules and regulations promulgated
under the Securities Act.
 
(e) Residency. The Purchaser is organized under the laws of the jurisdiction set
forth beneath the Purchaser’s name on the signature page attached hereto, and
its principal place of operations is in the state set forth beneath the
Purchaser’s name on the signature page attached hereto.
 
(f) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over the television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
3.4 No Investment, Tax or Legal Advice. The Purchaser understands that nothing
in the Company SEC Documents, this Agreement, or any other materials presented
to the Purchaser in connection with the purchase and sale of the Securities
constitutes legal, tax or investment advice. The Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Securities.
 
3.5 Additional Acknowledgement. The Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
 
4. Conditions to Closing.
 
4.1 Conditions to Obligations of Purchaser at Closing. The Purchaser’s
obligation to purchase the Securities at the Closing is subject to the
fulfillment, on or prior to the Closing, of all of the following conditions, any
of which may be waived by the Purchaser:
 
(a) Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 2 shall be true
and correct in all material respects (or, where the representation and warranty
itself is qualified by materiality, it shall be true and correct in all
respects) on the Closing Date with the same force and effect as if they had been
made on and as of said date (except to the extent that any such representation
and warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be so true and correct as of such earlier
date), and the Company shall have performed and complied with all obligations
and conditions herein required to be performed or complied with by it on or
prior to the Closing, including, but not limited to, those obligations and
conditions set forth in Sections 4.1(c), 4.1(f), 4.1(g), 4.1(h), and 4.1(i), and
if the Closing date is subsequent to the date hereof, a certificate duly
executed by an officer of the Company, to the effect of the foregoing, shall be
delivered to the Purchaser. The delivery of such certificate shall evidence the
satisfaction of the conditions set forth in this Section 4.1.
 
 
 
-14-

 
 
 
(b) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to counsel to the Purchaser, and counsel to the Purchaser
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request. The Company shall have
delivered (or caused to have been delivered) to the Purchaser, the
Certificate(s) required by this Agreement. 
 
(c) Qualifications, Legal Investment. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state that are required in connection with the lawful sale and issuance
of the Securities shall have been duly obtained and shall be effective on and as
of the Closing. No stop order or other order enjoining the sale of the
Securities shall have been issued and no proceedings for such purpose shall be
pending or, to the knowledge of the Company, threatened by the SEC, or any
commissioner of corporations or similar officer of any state having jurisdiction
over this transaction. At the time of the Closing, the sale and issuance of the
Securities shall be legally permitted by all laws and regulations to which the
Company is subject. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.
 
(d) Execution of Agreement. The Company shall have executed this Agreement and
have delivered this Agreement to the Purchaser.
 
(e) Certificate of Designations. The Certificate of Designations shall have been
filed with the Secretary of State.
 
(f) Payment of Closing Fee. The Company shall have delivered to the Purchaser a
closing fee of $200,000, payable by offsetting such amount from the Purchase
Price.
 
(g) Market Listing. The Company will comply with all of the requirements of the
Financial Industry Regulatory Authority, Inc. and the Nasdaq Stock Market with
respect to the issuance of the Securities.
 
(h) Blue Sky. The Company shall have obtained all necessary “blue sky” law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer and sale of the Securities.
 
(i) Material Adverse Change. Since the date of this Agreement, there shall not
have occurred any event which results in a Material Adverse Effect.
 
(j) Merger. The Merger and the transactions related thereto shall be consummated
in accordance with the Merger Agreement, including the financings contemplated
by the First Lien Credit Facility and the Second Lien Credit Facility,
contemporaneously with the Offering.
 
 
 
-15-

 
 
 
4.2 Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Securities at the Closing is subject to the fulfillment, on or
prior to the Closing, of the following conditions, any of which may be waived by
the Company:
 
(a) Representations and Warranties True. The representations and warranties made
by the Purchaser in Section 3 shall be true and correct in all material respects
(or, where the representation and warranty itself is qualified by materiality,
it shall be true and correct in all respects) on the Closing Date with the same
force and effect as if they had been made on and as of said date (except to the
extent that any such representation and warranty expressly speaks as of an
earlier date, in which case such representation and warranty shall be so true
and correct as of such earlier date).
 
(b) Performance of Obligations. The Purchaser shall have performed and complied
with all agreements and conditions herein required to be performed or complied
with by them on or before the Closing. The Purchaser shall have delivered the
Purchase Price, by wire transfer, to the account designated by the Company for
such purpose. 
 
(c) Qualifications, Legal Investment. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state that are required in connection with the lawful sale and issuance
of the Securities shall have been duly obtained and shall be effective on and as
of the Closing. No stop order or other order enjoining the sale of the
Securities shall have been issued and no proceedings for such purpose shall be
pending or, to the knowledge of the Company, threatened by the SEC, or any
commissioner of corporations or similar officer of any state having jurisdiction
over this transaction. At the time of the Closing, the sale and issuance of the
Securities shall be legally permitted by all laws and regulations to which the
Company is subject. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.
 
(d) Execution of Agreement. The Purchaser shall have executed this Agreement and
delivered this Agreement to the Company.
 
(e) Merger. The Merger and the transactions related thereto shall be consummated
in accordance with the Merger Agreement, including the financings contemplated
by the First Lien Credit Facility and the Second Lien Credit Facility,
contemporaneously with the Offering.
 
4.3 Termination of Obligations to Effect Closing; Effect.
 
(a) Termination. The obligations of the Company, on the one hand, and the
Purchaser, on the other hand, to effect the Closing shall terminate as follows:
 
(i) Upon the mutual written consent of the Company and the Purchaser;
 
 
 
-16-

 
 
 
(ii) By the Company if any of the conditions set forth in Section 4.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;
 
(iii) By the Purchaser if any of the conditions set forth in Section 4.1 shall
have become incapable of fulfillment, and shall not have been waived by the
Purchaser; or
 
(iv) By either the Company or the Purchaser if the Closing has not occurred on
or prior to May 15, 2018; provided, however, that, in the case of clause (iii)
above and clause (iv) with respect to the Company, the party seeking to
terminate its obligation to effect the Closing shall not then be in breach of
any of its representations, warranties, covenants, or agreements contained in
this Agreement if such breach has resulted in the circumstances giving rise to
such party’s seeking to terminate its obligation to effect the Closing.
 
(b) Effect of Termination. Nothing in this Section 4.3 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or to impair the right of any party to compel
specific performance by any other party of its obligations under this
Agreement. 
 
5. Additional Covenants.
 
5.1 Reporting Status. With a view to making available to the Purchaser the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Shares to the public without registration, the Company agrees to use its
reasonable best efforts to file with the SEC, in a timely manner, all reports
and other documents required of the Company under the Exchange Act. The Company
will otherwise take such further action as the Purchaser may reasonably request,
all to the extent required from time to time, to enable the Purchaser to sell
the Shares without registration under the Securities Act or any successor rule
or regulation adopted by the SEC.
 
5.2 Protection of Exemptions. The Company will not, for a period of six months
following the Closing Date offer for sale or sell any securities unless, in the
opinion of the Company’s counsel, such offer or sale does not jeopardize the
availability of exemptions from the registration and qualification requirements
under applicable securities laws with respect to the Offering. Except for the
issuance of stock options under the Company’s stock option plans, the issuance
of common stock upon exercise of outstanding options and warrants, the issuance
of common stock purchase warrants, the issuance of Common Stock pursuant to the
Merger Agreement or the Acquisition Agreement, the Common Stock Purchase
Agreement, the Company’s public offering of Common Stock consummated on February
5, 2018 and the offering contemplated hereby, the Company has not engaged in any
offering of equity securities during the six (6) months prior to the date of
this Agreement. The foregoing provisions of this Section 5.2 shall not prevent
the Company from filing a “shelf” registration statement pursuant to Rule 415
under the Securities Act, but the foregoing provisions shall apply to any sale
of securities thereunder.
 
 
 
-17-

 
 
 
5.3 Form D and State Securities Filings. The Company will file with the SEC a
Notice of Sale of Securities on Form D with respect to the Securities, as
required under Regulation D under the Securities Act, no later than 15 days
after the Closing Date. The Company will promptly and timely file all documents
and pay all filing fees required by any states’ securities laws in connection
with the sale of Securities.
 
5.4 Resale Registration. The Company will file with the SEC the resale
registration statement (the “Resale Registration Statement”) required in
connection with the registration rights agreement being entered into between the
Company and Birch pursuant to the Merger Agreement no later than five (5)
business days after the Closing; provided, that such timing shall be subject to
the Company’s receipt of documents and information required for filing the
Resale Registration Statement that are out of the Company’s reasonable control
on a timely basis prior to such deadline, including, but not limited to,
descriptive and other information about Birch and its business and operations,
risk factors relating to Birch’s business and operations, input to the “Plan of
Distribution” section of the Resale Registration Statement, the consent of the
auditor of Birch’s financial statement, and financial statements of Birch
required to be filed with or incorporated by reference into the Resale
Registration Statement (including pro forma financial statements of Birch and
Fusion on a consolidated basis). To the extent any such document or information
is not available, and out of the Company’s reasonable control, the Company will
use its reasonable best efforts to obtain such documents and information and
file the Resale Registration Statement, as promptly as possible.
 
6. Miscellaneous.
 
6.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the choice
of law provisions thereof, and the federal laws of the United States.
 
6.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.
Notwithstanding the foregoing, the Company may not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the
Purchaser.
 
6.3 Entire Agreement. This Agreement and the exhibits hereto, and the other
documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein. 
 
 
 
-18-

 
 
 
6.4 Severability. In the event any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
6.5 Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and the Purchaser. Any amendment or waiver
effected in accordance with this Section 6.5 shall be binding upon each future
holder of any of the Securities purchased under this Agreement and the Company.
 
6.6 Fees and Expenses. Except as otherwise set forth herein, the Company and the
Purchaser shall bear their own expenses and legal fees incurred on their behalf
with respect to this Agreement and the transactions contemplated hereby. Each
party hereby agrees to indemnify and to hold harmless of and from any liability
the other party for any commission or compensation in the nature of a finder’s
fee to any broker or other person or firm (and the costs and expenses of
defending against such liability or asserted liability) for which such
indemnifying party or any of its employees or representatives are responsible.
 
6.7 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered, if within the United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be addressed as follows, or to such
other address or addresses as may have been furnished in writing by a party to
another party pursuant to this paragraph:
 
● 
if to the Company, to the address of the Company’s principal office set forth on
the first page of this Agreement, Attention: James P. Prenetta, Jr., EVP and
General Counsel, e-mail: jprenetta@fusionconnect.com with a copy to (which shall
not constitute notice to the Company) Kelley Drye & Warren LLP, 101 Park Avenue,
New York, New York 10178, Attention: Carol Weiss Sherman, e-mail:
csherman@kelleydrye.com and
 
● 
if to the Purchaser, at its address on the signature page to this Agreement.
 
6.8 Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Purchaser herein
shall survive the execution of this Agreement, the delivery to the Purchaser of
the Securities being purchased and the payment therefor, and a party’s reliance
on such representations and warranties shall not be affected by any
investigation made by such party or any information developed thereby.
 
 
 
-19-

 
 
 
6.9 Counterparts. This Agreement may be executed by pdf signature and in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument.
 
6.10 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
 
 
[The Remainder of this Page is Blank; Signature Pages Follow]
 
 
-20-

 
In witness whereof, the foregoing Preferred Stock Purchase Agreement is hereby
executed as of the date first above written. 
 
 
FUSION CONNECT, INC.
 
 
 
By:
/s/ James P. Prenetta, Jr.
 
Name:
James P. Prenetta, Jr.
 
Title:
Executive Vice President and General Counsel

 
-21-

 
In witness whereof, the foregoing Preferred Stock Purchase Agreement is hereby
executed as of the date first above written. 
 
 
 Holcombe T. Green, Jr.
 
Name of Investor
 
 
 
By:
 /s/ Holcombe T. Green, Jr.
 
Name:
 
 
Title:
 

 
 
 
Tax Identification No.:
 

 
 
Jurisdiction of Organization:
 Georgia

 
 
Jurisdiction of Principal Place of Operations:
 
Georgia
 
 
 
Address for Notice:
 
3060 Peachtree Rd., N.W.
 
Suite 1065
 
Atlanta, Georgia 30305 
 
Attention: Holcombe T. Green, Jr.
 

 
-22-

 
 
 
 
 
Exhibit A
 
Certificate of Designations of the Series D Cumulative Preferred Stock
 
(attached)
 
 
-23-

 
 
FUSION CONNECT, INC.
 
 
CERTIFICATE OF
 
DESIGNATION OF PREFERENCES,
 
RIGHTS AND LIMITATIONS
 
OF
 
SERIES D CUMULATIVE PREFERRED STOCK
 
 
 
Pursuant to Section 151 of the Delaware General Corporation Law and Article IV
of the Amended and Restated Certificate of Incorporation (the “Certificate of
Incorporation”) of Fusion Connect, Inc., a corporation organized and existing
under the laws of the State of Delaware (the “Corporation”), the Corporation
hereby certifies that the following resolution was duly adopted by the board of
directors of the Corporation (the “Board”) effective as of May [●], 2018,
pursuant to the authority conferred upon the Board by the Certificate of
Incorporation, which authorizes the issuance of up to 10,000,000 shares of
preferred stock, par value $0.01 per share:
 
RESOLVED, that the designation of 100,000 shares of a new series of preferred
stock of the Corporation, designated as the Series D Cumulative Preferred Stock,
out of the authorized and unissued shares of preferred stock, par value $0.01
per share, of the Corporation, with the rights and preferences set forth herein,
be, and hereby is, approved:
 
 
 
I.            
Designation and Amount
 
Of the 10,000,000 shares of preferred stock authorized pursuant to Article IV of
the Certificate of Incorporation, 100,000 are hereby designated as Series D
Cumulative Preferred Stock, par value $0.01 per share (the “Series D Preferred
Stock”). Each share of Series D Preferred Stock shall have a stated value of
$1,000 per share (the “Stated Value”). Subject to Article IV, such number of
shares may be increased or decreased by resolution of the Board and by the
filing of a certificate pursuant to the provisions of the General Corporation
Law of the State of Delaware stating that such reduction or increase has been so
authorized; provided, however, that no decrease will reduce the number of shares
of Series D Preferred Stock to a number less than the number of shares then
outstanding, plus the number of shares reserved for issuance upon the exercise
of outstanding options, rights or warrants or upon the conversion of any
outstanding securities issued by the Corporation convertible into Series D
Preferred Stock.
 
 
 
-24-

 
 
 
II.            
Dividends
 
Dividends on each share of Series D Preferred Stock shall accrue on a monthly
basis at the rate of 12% per annum of the sum of the Stated Value plus all
accumulated and unpaid dividends thereon from and including the date of issuance
of such share to and including the date on which the Stated Value of such share
(plus all accrued and unpaid dividends thereon) is paid to the holder thereof in
connection with a Liquidation Event (as defined herein) or the redemption of
such share by the Corporation. Such dividends shall accrue whether or not they
have been declared and whether or not there are profits, surplus or other funds
of the Corporation legally available for the payment of dividends. All accrued
and unpaid dividends on each share of Series D Preferred Stock shall be paid, at
the option of the Corporation, in cash or in kind with shares of Series D
Preferred Stock on the last business day of each calendar month; provided that
dividends may only be paid in cash after all obligations of the Corporation and
its subsidiaries under each of the New Credit Facilities (excluding contingent
obligations as to which no claim has been made) have been paid in full in cash,
all commitments to extend credit thereunder have been terminated and no letter
of credit shall be outstanding thereunder. For purposes of dividends paid in
kind, (i) the number of shares of Series D Preferred Stock payable in respect
thereof shall be determined using a per share price of $1,000 (adjusted
appropriately for stock splits, stock dividends, recapitalizations,
consolidations, mergers and the like with respect to the Series D Preferred
Stock) and (ii) in lieu of a fractional share of Series D Preferred Stock as a
dividend, the Corporation shall issue a whole share of Series D Preferred Stock
(rounded up to the nearest whole share).
 
III.            
Liquidation
 
(a) Upon any liquidation, dissolution or winding up of the Corporation (whether
voluntary or involuntary) (a “Liquidation Event”), each holder of Series D
Preferred Stock shall be entitled to be paid, before any distribution or payment
is made upon any shares of Common Stock or other Junior Stock, an amount in cash
equal to the aggregate Stated Value of all shares of Series D Preferred Stock
held by such holder (plus all accrued and unpaid dividends thereon), and the
holders of Series D Preferred Stock shall thereafter not be entitled to any
further payment. If upon any such liquidation, dissolution or winding up of the
Corporation, the Corporation’s assets to be distributed among the holders of the
Series D Preferred Stock are insufficient to permit payment to such holders of
the aggregate amount that they are entitled to be paid under this Article III,
then the assets available to be distributed to the holders of Series D Preferred
Stock shall be distributed pro rata among such holders based upon the aggregate
Stated Value (plus all accrued and unpaid dividends) of the Series D Preferred
Stock held by each such holder.
 
 
 
-25-

 
 
 
(b) For purposes of this Article III, a “Liquidation Event” shall be deemed to
include, (i) the acquisition of the Corporation by another entity by means of
any transaction or series of related transactions to which the Corporation is
party (including, without limitation, any stock transaction, reorganization,
merger or consolidation) other than a transaction or series of related
transactions in which the holders of the voting securities of the Corporation
outstanding immediately prior to such transaction or series of related
transactions retain, immediately after such transaction or series of related
transactions, as a result of shares in the Corporation held by such holders
prior to such transaction or series of related transactions, at least a majority
of the total voting power represented by the outstanding voting securities of
the Corporation or such other surviving or resulting entity (or if the
Corporation or such other surviving or resulting entity is a wholly-owned
subsidiary immediately following such acquisition, its parent); and (ii) a sale,
lease or other disposition of all or substantially all of the assets of the
Corporation and its subsidiaries taken as a whole by means of any transaction or
series of related transactions, except where such sale, lease or other
disposition is to a wholly-owned subsidiary of the Corporation.
 
IV.            
Redemptions
 
(a) The Corporation may at any time and from time to time, on a pro rata basis,
but only after the payment in full in cash of the Deferred Fees, redeem all or
any portion of the shares of Series D Preferred Stock then outstanding. Upon any
such redemption, the Corporation shall pay a price per share equal to the Stated
Value thereof (plus all accrued and unpaid dividends thereon). Such redemption
shall take place on a date fixed by the Corporation.
 
(b) At any time after the date that the first share of Series D Preferred Stock
is issued and at such time as any share of Series D Preferred Stock is issued
and outstanding, but only after the payment in full in cash of the Deferred
Fees, upon the sale by the Corporation of any of its equity securities for cash,
the Corporation shall use the net cash proceeds of such sale to redeem all the
shares of Series D Preferred Stock then issued and outstanding or, if such
proceeds are less than the amount required to redeem all such issued and
outstanding shares of Series D Preferred Stock, the maximum amount of shares of
Series D Preferred Stock that can be redeemed using such proceeds, in each case,
at a price per share equal to the Stated Value thereof (plus all accrued and
unpaid dividends thereon).
 
(c) The Corporation shall provide written notice of each redemption of shares of
Series D Preferred Stock to each record holder thereof not more than 30 nor less
than five days prior to the date on which such redemption is to be made.
 
(d) If less than all the shares of Series D Preferred Stock are to be redeemed,
the number of shares of Series D Preferred Stock to be redeemed from each holder
thereof shall be the number of shares determined by multiplying the total number
of shares of Series D Preferred Stock to be redeemed by a fraction, the
numerator of which shall be the total number of shares of Series D Preferred
Stock then held by such holder and the denominator of which shall be the total
number of shares of Series D Preferred Stock then outstanding.
 
 
 
-26-

 
 
 
V.            
Voting Rights
 
Except as otherwise provided by law or under Article VI hereof, holders of
shares of Series D Preferred Stock will have no voting rights.
 
VI.            
Certain Restrictions
 
(a) Whenever dividends payable on the Series D Preferred Stock are in arrears,
thereafter and until all accrued and unpaid dividends, whether or not declared,
on shares of Series D Preferred Stock outstanding have been paid in full, the
Corporation will not, without the written consent of holders of a majority of
the then issued and outstanding shares of Series D Preferred Stock:
 
(i) declare or pay dividends, or make any other distributions, on any shares of
Junior Stock (either as to dividends or upon a Liquidation Event);
 
(ii) declare or pay dividends, or make any other distributions, on any shares of
stock of the Corporation ranking pari passu (either as to dividends or upon a
Liquidation Event) with the shares of Series D Preferred Stock;
 
(iii) redeem, purchase or otherwise acquire for consideration shares of any
Junior Stock; or
 
(iv) redeem, purchase or otherwise acquire for consideration any shares of stock
of the Corporation ranking pari passu with the shares of Series D Preferred
Stock.
 
(b) The Corporation will not, without the prior written consent of holders of a
majority of the then issued and outstanding shares of Series D Preferred Stock:
 
(i) amend, alter or repeal the rights, preferences or privileges of the Series D
Preferred Stock (including by way of amendment of the Certificate of
Incorporation or this Certificate of Designation, including in connection with a
merger);
 
(ii) increase or decrease the authorized number of shares of the Series D
Preferred Stock;
 
(iii) authorize, create (by reclassification or otherwise) or issue shares of
any class or series of equity securities of the Corporation that is senior or
pari passu to the Series D Preferred Stock;
 
(iv) take any action that results in the redemption of any shares of Common
Stock or other equity securities of the Corporation, other than the outstanding
shares of Series D Preferred Stock;
 
 
 
-27-

 
 
(v) issue additional shares of Series D Preferred Stock (except in respect of in
kind dividends or distributions pursuant to this Certificate of Designation);
 
(vi) authorize, enter into an agreement with respect to, or effect any
Liquidation Event that does not result in the redemption in full of the Series D
Preferred Stock pursuant to the terms of this Certificate of Designation;
 
(vii) amend or waive any provision of the Certificate of Incorporation, the
bylaws of the Corporation or this Certificate of Designation in a manner that is
adverse in any respect to the holders of the Series D Preferred Stock; or
 
(viii) enter into any commitment to do any of the foregoing.
 
VII.            
Reacquired Shares
 
Any shares of Series D Preferred Stock redeemed or otherwise acquired by the
Corporation in any manner whatsoever will be retired and canceled promptly after
the acquisition thereof. All such shares will upon their cancellation become
authorized but unissued shares of preferred stock and may be reissued as part of
a new series of preferred stock subject to the conditions and restrictions on
issuance set forth herein, in the Certificate of Incorporation, or in any other
preferred stock Certificate of Designation creating a series of preferred stock
or any similar stock or as otherwise required by law.
 
VIII.                       
Rank
 
The Series D Preferred Stock ranks, with respect to the payment of dividends and
the distribution of assets, junior to all other series of the Corporation’s
preferred stock existing on the date that the first share of Series D Preferred
Stock is issued.
 
IX.            
Definitions
 
For purposes hereof, the following terms will have the following meanings:
 
“Deferred Fees” means $4.0 million in aggregate of fees that are (i) owed by the
Corporation to Goldman Sachs Lending Partners LLC in connection with the New
Credit Facilities and/or (ii) owed by BCHI to Moelis & Company in connection
with financial advisory services provided by it to BCHI in connection with the
Merger Agreement.
 
“Junior Stock” shall mean the Common Stock and any other class or series of
stock of the Corporation ranking junior to the Series D Preferred Stock in
respect of the right to receive dividends and distributions or in respect of the
right to receive assets upon the liquidation, dissolution or winding up of the
Corporation.
 
“Merger Agreement” shall mean the Agreement and Plan of Merger, dated August 26,
2017, as amended, by and among the Corporation, Fusion BCHI Acquisition LLC, a
wholly-owned subsidiary of the Corporation (“BCHI”), and Birch Communications
Holdings, Inc.
 
 
 
-28-

 
 
 
“New Credit Facilities” shall mean the First Lien Credit and Guaranty Agreement
and the Second Lien Credit and Guaranty Agreement, each dated as of the date
hereof, among the Corporation, as borrower, certain subsidiaries of the
Corporation party thereto, as guarantor subsidiaries, the lenders party thereto
and Wilmington Trust, National Association, as administrative agent and
collateral agent.
 
“Senior Stock” shall mean any class or series of stock of the Corporation issued
after the date on which the first share of Series D Preferred Stock is issued
ranking senior to the Series D Preferred Stock in respect of the right to
receive dividends and distributions and in respect of the right to receive
assets upon the liquidation, dissolution or winding up of the affairs of the
Corporation.
 
 
 
[Signature Page Follows]
 
 
-29-

 
IN WITNESS WHEREOF, this Certificate of Designation is executed on behalf of the
Corporation by its Executive Vice President and General Counsel this ___ day of
May 2018.
 
 
FUSION CONNECT, INC.
By:                                                                      
         

Name: James P. Prenetta, Jr. 
Title: Executive Vice President and General Counsel
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-30-
